DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 31, 2019.
	Claims 1-20 are pending and have been examined.
Claim Objections
Claims 5, 12, and 18 are objected to because of the following informalities.  The limitation is "at least one verifiable claim for a given part is created by one or more of a manufacturer and a supplier of the given part registering a decentralized identity for the given part with the one or more corresponding public attributes with the distributed ledger."  
It appears that an adverb is necessary before registering.  It appears Applicant intended to state, "by registering."  There is a missing word here regardless. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is dependent on claim 9.  It is not clear what Applicant intended claim 9 to be dependent on.  Therefore the scope of claim 9 is unclear.  Examiner will consider claim 9 to be dependent on claim 8 for compact prosecution purposes.
Therefore, claim 9 is rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant has recited a "tangible machine-readable storage medium" that, "when executed by at least one processing device" performs steps.  A tangible storage medium has under a broadest reasonable interpretation a scope of a carrier wave, as waves are tangible (see radiation pressure).  Then, the processing device is not positively recited because under a broadest reasonable interpretation  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-9 are a method, which is a process.
Claims 10-15 are a non-transitory computer readable medium, which is an article of manufacture.
Claims 16-20 are a system, which is a machine.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 10, and 15, which are similar in scope, is defined as:
A method, comprising: obtaining at least one verifiable claim associated with a device issued by at least one supplier of the device, wherein the at least one verifiable claim comprises a decentralized identity for the device with one or more corresponding public attributes; and verifying the at least one verifiable claim for the device using the decentralized identity for the at least one verifiable claim and one or more of the corresponding public attributes obtained from a [] ledger.
The abstract idea steps recited in claims 1, 10 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


	The steps in claim 1 are a mental process as follows.  First, one could obtain a verifiable claim associated with a device that is issued by receiving a piece of paper with a claim on it, with some stamp or issue that allows the claim to be verified.  The identity could be "decentralized" because it could be on everyone's 'ledger' at once, which means it is not on a single ledger.  Then, one could verify the claim by using a ledger to verify it as well as a public attribute, something about the device that could be observed, like a color.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 10, and 15 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:	a distributed ledger
Claim 10 recites the following additional elements:	A computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
a distributed ledger
Claim 15 recites the following additional elements:	An apparatus, comprising: a memory; and at least one processing device, coupled to the memory, operative to implement the following steps
a distributed ledger
These elements are merely instructions to apply the abstract idea to a computer because the distributed ledger is being used in an applied manner to store data, which is what a distributed ledger is intended to do.  The other elements of claims 10 and 15 are merely applied generic computing elements.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  


Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The elements, carried over, are in combination a generic computer and a distributed ledger.  In combination, these amount to no more than using a distributed ledger (for storage, as shown above), and a generic computer, which is one way of implementing a distributed ledger.  Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2, 11, and 17, which are similar in scope, recite using a public key which is a mere apply it limitation as PKA authentication is a part of cryptography generally.  
	Claims 3-9, 12-15, and 18-20 further define the abstract idea with limitations to product recall and certification, which could also be performed mentally.  Alternatively, they are a commercial interaction and therefore a certain method of organizing human activity.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viale et al., US PGPUB 2020/0167459 A1 ("Viale").
Per claims 1, 10, and 16, which are similar in scope, Viale teaches
Per claim 1, Viale teaches, a method in par 026: "It will be readily understood that the instant components, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the following detailed description of the embodiments of at least one of a method, apparatus, non-transitory computer readable medium and system, as represented in the attached figures, is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments."
Per claim 10, Viale teaches a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps in par 0119: "A computer program may be embodied on a computer readable medium, such as a storage medium. For example, a computer program may reside in random access memory (“RAM”), flash memory, read-only memory (“ROM”), erasable programmable read-only memory (“EPROM”), electrically erasable programmable read-only memory (“EEPROM”), registers, hard disk, a removable disk, a compact disk read-only memory (“CD-ROM”), or any other form of storage medium known in the art."  See also par 026.
Per claim 16, Viale teaches an apparatus, comprising: a memory; and at least one processing device, coupled to the memory, operative to implement the following steps in par 0135: "In computing node 800 there is a computer system/server 802, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 802 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like."  See also par 026.
	Then, per claims 1, 10, and 16, Viale teaches obtaining at least one verifiable claim associated with a device issued by at least one supplier of the device, wherein the at least one verifiable claim comprises a decentralized identity for the device with one or more corresponding public attributes in par 053: "Uniquely, the present invention addresses these challenges by inventorying the new part into a central system, validating the new part through a traceability system, and pre-configuring the new part to be used in the target device or vehicle 100. Additionally, repair personnel must be established and verified as a trusted party. The owner (or responsible party) of the device or vehicle 100 authorizes the identified repair personnel to be a temporary user of the device or vehicle 100, and authorizes the identified repair personnel to perform the identified part(s) replacement. If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly. Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference."
 	and verifying the at least one verifiable claim for the device using the decentralized identity for the at least one verifiable claim and one or more of the corresponding public attributes obtained from a distributed ledger. In par 047: "Apart from the security certificates required for each peer to connect to the blockchain, the following data and transactions would be stored in the blockchain: unique identifiers, parameters specific to each part (e.g., speed limit, mileage, etc . . . ), date manufactured, date installed in the vehicle, date replaced, manufacturer, unique identifier of a mechanic who replaced the part (if applicable), etc. This data may be stored within headers, data segments, or metadata of the data block. By storing transactions including vehicle start requests, part replacement requests, change vehicle owner requests (for example, temporary ownership transfers), change driver requests, add driver requests, and adjust vehicle parameters transactions, and may be stored within data blocks of a blockchain. The data and transactions that will be stored in the blockchain specific to each vehicle manufacturer may be appended to an immutable ledger through a hash-linked chain of blocks."  See also for verifying, par 046: "Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference"
	Per claims 2, 11, and 17, which are similar in scope, Viale teaches the limitations of claims 1, 10, and 16, above.  Viale further teaches the verifying comprises reading a public key from the distributed ledger and verifying a digital signature of the verifiable claim using the public key in par 0114: "Finally, at block 590, group membership is included in an attribute certificate. An attribute certificate for the group indicates group characterization (e.g., external facing sensors group, vehicle(s), department(s) and/or role(s)), and references a public key certificate that includes a signature verification public key. The corresponding signature generation private key is held by the group administrator. For example, in the case of a vehicle this may be a master device management entity (e.g., an IoT entity, a CloT device, etc.) which may be controlled by a human or an artificial intelligence capability. For example, in the case of a vehicle maintenance group this may be a designated endpoint computing device which may be controlled by a human or an artificial intelligence capability. This key is used to assign the group public key that is used for encryption or key establishment. This mechanism enables the group administrator to (re-) assign values to the group public key as long as the attribute certificate (or its replacement) is currently valid and the signature verification public key has not been revoked."

	Per claim 3, Viale teaches the limitations of claim 1, above.  Viale further teaches at least one verifiable claim provides one or more of an assurance that the device is a genuine part according to one or more specifications by the manufacturer and an assurance that the device is defect free in par 053: "Uniquely, the present invention addresses these challenges by inventorying the new part into a central system, validating the new part through a traceability system, and pre-configuring the new part to be used in the target device or vehicle 100. Additionally, repair personnel must be established and verified as a trusted party. The owner (or responsible party) of the device or vehicle 100 authorizes the identified repair personnel to be a temporary user of the device or vehicle 100, and authorizes the identified repair personnel to perform the identified part(s) replacement. If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly. Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference."
	Per claim 4, Viale teaches the limitations of claim 1, above.  Viale further teaches the device comprises one or more of a constituent part and a manufactured device comprising a plurality of constituent parts in par 052: "When replacing a part of a device or vehicle 100, there are different risks associated with the new part replacing the current part. The main types of risks include the new part is counterfeit and typically does not provide the same level of quality and reliability compared to the part it is replacing, and the (supposedly) new part is sold as a new part but in reality is not (for example, it may have been altered by time (in case of brakes for example), by being already used, by external conditions, etc.). Again, the quality and reliability of the part is then not what is expected. The manufacturer of the new part may be a cheating person or company manufacturing lower quality parts disguised as a known brand. A mechanic may cheat in different ways such as deliberately using a counterfeited part or use a part which is not new and pretending it is new."  See also par 051: "The device is a complex assembly or machine of inter-related parts that cooperate to control the operation of the device. In some embodiments, the device may be a vehicle of some sort including but not limited to a car, truck, motorcycle, train, ship, submarine, hovercraft, aircraft, jet, drone, or spacecraft."
	Per claims 5, 12, and 18, which are similar in scope, Viale teaches the limitations of claims 1, 10, and 16, above.  Viale further teaches the at least one verifiable claim for a given part is created by one or more of a manufacturer and a supplier of the given part registering a decentralized identity for the given part with the one or more corresponding public attributes with the distributed ledger in par 047: "the following data and transactions would be stored in the blockchain: unique identifiers, parameters specific to each part (e.g., speed limit, mileage, etc . . . ), date manufactured, date installed in the vehicle, date replaced, manufacturer, unique identifier of a mechanic who replaced the part (if applicable), etc. This data may be stored within headers, data segments, or metadata of the data block. By storing transactions including vehicle start requests, part replacement requests, change vehicle owner requests (for example, temporary ownership transfers), change driver requests, add driver requests, and adjust vehicle parameters transactions, and may be stored within data blocks of a blockchain. The data and transactions that will be stored in the blockchain specific to each vehicle manufacturer may be appended to an immutable ledger through a hash-linked chain of blocks."
	Per claim 6, Viale teaches the limitations of claim 5, above.  Viale further teaches at least one verifiable claim for the given part comprises one or more of a part serial number; a part creation date; a part provisioned date; quality assurance data; warranty expiration data; and a part status in par 047: in par 047: "the following data and transactions would be stored in the blockchain: unique identifiers, parameters specific to each part (e.g., speed limit, mileage, etc . . . ), date manufactured, date installed in the vehicle, date replaced, manufacturer
	Per claims 7, 13, and 19, which are similar in scope, Viale teaches the limitations of claims 6, 12, and 18, above.  Viale further teaches the part status of the given part indicates a recalled status, and wherein one or more predefined recall policies are applied for one or more of the given part having the recalled status and a device comprising the given part having the recalled status in par 062: "Several use cases are readily apparent, such as safe replacement or repair of any of the major device part by consensus from all the other parts and with proper access control, automated management of the main functions of the vehicle (e.g. speed limit, braking system, suspension, mileage, driver identification), chaincodes or smart-contracts executed, with the proper consensus algorithm, when executing pre-defined actions on the vehicle, including transfer of ownership/drivership, change/repair of major parts or assemblies, revisions, recall campaigns, etc., and full lifecycle management of the whole vehicle or device from any of its major parts."
	Per claims 8, 14, and 20, which are similar in scope, Viale teaches the limitations of claims 1, 10, and 16, above.  Viale further teaches upon an installation of a new version of a given part in the device, a verifiable claim for a prior version of the given part is revoked; a new verifiable claim is issued for the new version of the given part claim; and a determination is made to determine whether one or more of: (ii) the new version of the given part is compatible with the device in par 062: "Several use cases are readily apparent, such as safe replacement or repair of any of the major device part by consensus from all the other parts and with proper access control, automated management of the main functions of the vehicle (e.g. speed limit, braking system, suspension, mileage, driver identification), chaincodes or smart-contracts executed, with the proper consensus algorithm, when executing pre-defined actions on the vehicle, including transfer of ownership/drivership, change/repair of major parts or assemblies, revisions, recall campaigns, etc., and full lifecycle management of the whole vehicle or device from any of its major parts." See also par 053, where if a part is not compatible it will not work correctly because it is a bad part: "If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly."
	Per claims 9 and 15, which are similar in scope, Viale teaches the limitations of claims 8 and 14, above.  Viale further teaches an audit log for the device records when the one or more of: (i) the one or more of the repair shop and an installer are not certified, and (ii) the new version of the given part is not compatible with the device in par 053 where all actions regarding replacement are logged and stored immutably, including repair personnel verified (so unverified is stored) and the part is a bad part is stored.  See par 053: "Uniquely, the present invention addresses these challenges by inventorying the new part into a central system, validating the new part through a traceability system, and pre-configuring the new part to be used in the target device or vehicle 100. Additionally, repair personnel must be established and verified as a trusted party. The owner (or responsible party) of the device or vehicle 100 authorizes the identified repair personnel to be a temporary user of the device or vehicle 100, and authorizes the identified repair personnel to perform the identified part(s) replacement. If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly. Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference."
	Therefore, claims 1-20 are rejected under 35 USC 102.
Prior Art Considered Relevant but Not Relied Upon
The following prior art is considered relevant but not relied upon in the above rejection:
	Jones, Matthew, "Blockchain for Automotive: spare parts and warranty," IBM Business Operations Blog [online] Published June 21, 2017, available at: < https://www.ibm.com/blogs/internet-of-things/iot-blockchain-automotive-industry/ >
	Jones teaches how parts can be identified to prevent counterfeits, page 1, and targeted recalls, page 2, similar to the verified claims of the Independent claims and the recall recitations in the dependent claims.
	Rossi et al., US Pat No 11,321,753 B2, "Secure Affiliation of Warranty to a good in a computing network."  
	Teaches in col 8 ln 21-50 that items (like parts) can be verified and the verification added to the blockchain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689